Exhibit 10.7

ARMSTRONG WORLD INDUSTRIES, INC.

2011 LONG-TERM INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

1. Grant.

(a) Subject to the terms set forth below, Armstrong World Industries, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) a target award
(the “Target Award”) of performance-based restricted stock units (the
“Performance Units”) as specified in the 2014 Long-Term Performance Restricted
Stock Unit Grant letter to which these Grant Conditions relate (the “Grant
Letter”). The “Date of Grant” is February 25, 2014. The Performance Units are
Stock Units that relate to common stock of the Company (“Company Stock”) and
entitle the Grantee to receive a cash bonus payment from the Grantee’s employer
subject to the terms set forth below.

(b) The Performance Units shall be earned, vested and payable if and to the
extent that the Return on Invested Capital performance goals set forth in the
Grant Letter (the “Performance Goals”), employment conditions and other terms of
these Grant Conditions are met. The “Performance Period” for which the
attainment of the Performance Goals will be measured is the period beginning
January 1, 2014 and ending December 31, 2016.

(c) These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong World Industries, Inc. 2011
Long-Term Incentive Plan (the “Plan”). Any terms not defined herein shall have
the meanings set forth in the Plan.

2. Vesting.

(a) The Grantee shall earn and vest in a number of Performance Units based on
the attainment of the Performance Goals as of the end of the Performance Period,
provided that the Grantee continues to be employed by the Company or its
subsidiaries or affiliates (collectively the “Employer”) through December 31,
2016 (the “Vesting Date”).

(b) At the end of the Performance Period, the Management Development and
Compensation Committee (the “Committee”) will determine whether and to what
extent the Performance Goals have been met and the amount earned with respect to
the Performance Units. The Grantee can earn up to 175% of the Target Award based
on attainment of the Performance Goals, as set forth in the Grant Letter.

(c) Except as described below, no Performance Units shall vest prior to the
Vesting Date, and if the Performance Goals are not attained at the end of the
Performance Period, the Performance Units shall be immediately forfeited and
shall cease to be outstanding.



--------------------------------------------------------------------------------

3. Termination of Employment. 

(a) Except as described below, if the Grantee ceases to be employed by the
Employer prior to the Vesting Date, the Performance Units shall be forfeited as
of the termination date and shall cease to be outstanding.

(b) If, after ten months following the Date of Grant but prior to the Vesting
Date, the Grantee ceases to be employed by the Employer on account of: (i) “55 /
5” Rule Termination (as defined below) or (ii) Involuntary Termination (as
defined below), the Grantee shall earn a pro-rated portion of the outstanding
Performance Units based on the extent to which the Performance Goals are
achieved, as determined following the end of the Performance Period, provided
such vesting does not result in a violation of any age discrimination or other
applicable law. The pro-rated portion shall be determined by multiplying the
number of Performance Units earned based on attainment of the Performance Goals
by a fraction, the numerator of which is the number of months that elapsed
during the period beginning on January 1, 2014 through the Grantee’s termination
date, and the denominator of which is 36. A partial month after the month of
grant shall count as a full month for purposes of this calculation. The
pro-rated earned Performance Units shall be paid as described in Section 6.

(c) If the Grantee ceases to be employed by the Employer prior to the Vesting
Date on account of death or Long-Term Disability (as defined below), the Grantee
shall earn a pro-rated portion of the outstanding Performance Units based on the
extent to which the Performance Goals are achieved, as determined following the
end of the Performance Period. The pro-rated portion shall be determined by
multiplying the number of Performance Units earned based on attainment of the
Performance Goals by a fraction, the numerator of which is the number of months
that elapsed during the period beginning on January 1, 2014 through the
Grantee’s termination date and the denominator of which is 36. A partial month
after the month of grant shall count as a full month for purposes of this
calculation. The pro-rated earned Performance Units shall be paid as described
in Section 6.

4. Change in Control Involuntary Termination. Subject to Section 14 of the Plan,
if the Grantee has an Involuntary Termination upon or within two years after a
Change in Control and prior to the Vesting Date, the Grantee’s outstanding
Performance Units shall vest at their Target Award value and shall be paid
within 60 days after such Involuntary Termination (subject to applicable
withholding for Taxes), notwithstanding Sections 3 and 6 herein. Notwithstanding
the foregoing provisions of this Section 4, if the Grantee has a change in
control agreement in effect with the Company, the terms of the change in control
agreement and not the foregoing sentences shall govern the vesting and payment
of the Performance Units in the event of termination of employment upon, after
or in connection with a Change in Control, to the extent that such change in
control agreement conflicts with the terms of these Grant Conditions.

5. Definitions. For purposes of these Grant Conditions and the Grant Letter:

(a) “Cause” shall mean any of the following, as determined in the sole
discretion of the Employer: (1) commission of a felony or a crime involving
moral turpitude; (2) fraud, dishonesty, misrepresentation, theft or
misappropriation of funds with respect to the Employer; (3) violation of the
Employer’s Code of Conduct or employment policies, as in effect from time to
time; (4) breach of any written noncompetition, confidentiality or
nonsolicitation covenant of the Grantee with respect to the Employer; or
(5) gross negligence or misconduct in the performance of the Grantee’s duties
with the Employer.



--------------------------------------------------------------------------------

(b) “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.

(c) “Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.

(d) “”55 / 5” Rule Termination” shall mean the Grantee’s termination of
employment other than for Cause after the Grantee has attained age 55 and has
completed five years of service with the Employer.

6. Payment. Except to the extent otherwise provided in Section 4 above, at the
end of the Performance Period, if the Committee certifies that the Performance
Goals and other conditions to payment of the Performance Units have been met,
the Company shall cause the Grantee’s employer to make a cash payment to the
Grantee, payable in local currency equal, to the Fair Market Value of the shares
of Company Stock underlying the vested Performance Units (rounded up to the
nearest whole share), subject to applicable withholding for Taxes. The Fair
Market Value of the shares shall be determined as of the date immediately before
the payment date. Payment shall be made within 60 days after the applicable
vesting date.

7. Dividend Equivalents. Dividend Equivalents shall accrue with respect to
Performance Units and shall be payable subject to the same vesting terms and
other conditions as the Performance Units to which they relate. Dividend
Equivalents shall be credited on the Performance Units when dividends are
declared on shares of Company Stock from the Date of Grant until the payment
date for the vested Performance Units. The Company will keep records of Dividend
Equivalents in a non-interest bearing cash account for the Grantee. No interest
will be credited to any such account. Vested Dividend Equivalents shall be paid
in cash at the same time and subject to the same terms as the underlying vested
Performance Units. If and to the extent that the underlying Performance Units
are forfeited, all related Dividend Equivalents shall also be forfeited.

8. No Shareholder Rights. No shares of Company Stock shall be issued to the
Grantee with respect to the Performance Units, and the Grantee shall not be, nor
have any of the rights or privileges of, a shareholder of the Company with
respect to any Performance Units.

9. No Right to Continued Employment. The grant of Performance Units shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.

10. Incorporation of Plan by Reference. The Grant Letter and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Committee shall be conclusive upon
any question arising hereunder. The Grantee’s receipt of the Performance Units
constitutes the Grantee’s acknowledgment that all decisions and determinations
of the Committee with respect to the Plan, the Grant Letter, these Grant
Conditions, and the Performance Units shall be final and binding on the Grantee
and any other person claiming an interest in the Performance Units. 



--------------------------------------------------------------------------------

11. Withholding Taxes.

(a) The Employer shall have the right, and the Grantee hereby authorizes the
Employer, to deduct from all payments made hereunder and from other compensation
an amount equal to the federal (including FICA), state, local and foreign taxes,
social insurance, payroll tax, contributions, payment on account obligations or
other amounts required by law to be collected, withheld or accounted for with
respect to the Performance Units (the “Taxes”).

(b) Regardless of any action the Employer takes with respect to any such Taxes,
the Grantee acknowledges that the ultimate liability for all such Taxes legally
due by the Grantee is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Employer. The Grantee further acknowledges
that the Employer (i) makes no representations or undertakings regarding the
treatment of any Taxes in connection with any aspect of the Performance Units,
including the grant, vesting or settlement of the Performance Units and the
receipt of any Dividend Equivalents; and (ii) does not commit to structure the
terms of the grant or any aspect of the Performance Units to reduce or eliminate
the Grantee’s liability for Taxes. Further, if the Grantee has become subject to
tax in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, the Grantee acknowledges that the Employer (or the
Grantee’s former employer, as applicable) may be required to collect, withhold
or account for Taxes in more than one jurisdiction.

12. Company Policies. All amounts payable under the Grant Letter and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.

13. Assignment. The Grant Letter and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Performance
Units, except to a successor grantee in the event of the Grantee’s death.

14. Section 409A. The Grant Letter and these Grant Conditions are intended to
comply with section 409A of the Internal Revenue Code or an exemption,
consistent with Section 20(h) of the Plan.

15. Governing Law. The validity, construction, interpretation and effect of the
Grant Letter and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle.

16. No Entitlement or Claims for Compensation. In connection with the acceptance
of the grant of the Performance Units under the Grant Letter and these Grant
Conditions, the Grantee acknowledges the following:



--------------------------------------------------------------------------------

(a) the Plan is established voluntarily by the Company, the grant of the
Performance Units under the Plan is made at the discretion of the Committee and
the Plan may be modified, amended, suspended or terminated by the Company at any
time;

(b) the grant of the Performance Units under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Performance Units, or benefits in lieu of them, even if Performance
Units have been granted repeatedly in the past;

(c) all decisions with respect to future grants of Performance Units, if any,
will be at the sole discretion of the Committee;

(d) the Grantee is voluntarily participating in the Plan;

(e) the Performance Units and any payments thereunder are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Employer (including, as applicable, the Grantee’s employer) and
which are outside the scope of the Grantee’s employment contract, if any;

(f) the Performance Units and any payments thereunder are not to be considered
part of the Grantee’s normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, payment in lieu of notice, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;

(g) the Performance Units and payments thereunder are not intended to replace
any pension rights or compensation;

(h) the grant of Performance Units and the Grantee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Employer;

(i) the future value of the underlying shares of Company Stock is unknown and
cannot be predicted with certainty. The Grantee understands that the Company is
not responsible for any foreign exchange fluctuation between the United States
Dollar and the Grantee’s local currency that may affect the value of the
Performance Units; and

(j) the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment (for any reason
whatsoever, whether or not in breach of contract or local labor law or the terms
of the Grantee’s employment agreement, if any), insofar as these rights, claim
or entitlement arise or may arise from the Grantee’s ceasing to have rights
under or be entitled to receive payment under or ceasing to have the opportunity
to participate in the Plan as a result of such cessation or loss or diminution
in value of the Performance Units as a result of such cessation, and the Grantee
irrevocably releases the Employer from any such rights, entitlement or claim
that may arise. If, notwithstanding the foregoing, any such right or claim is
found by a court of competent jurisdiction to have arisen, then the Grantee
shall be deemed to have irrevocably waived the Grantee’s entitlement to pursue
such rights or claim.

*        *        *